department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may in re company this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the conditional waiver has been granted the company is a not-for-profit corporation that is exempt from federal and state_income_tax the company was organized to collect process and distribute blood and blood products to the public and to plan the development of this service and other related activities the company has experienced substantial temporary hardship as evidenced by large financial losses from experienced a negative working_capital in in collection_period the financial losses have put the company in a weakened financial position creating large vendor debt resulting in adverse audit opinions and making the prospects of obtaining a bank loan difficult in addition the company and the company’s losses were attributed to a weak and negative net_worth through ‘and the company has taken steps to effect recovery including implementing new methods to and has experienced turnaround results the company experienced a de_minimis surplus in and a small surplus in the company has stated that its projections anticipate surpluses for each of the next three years the plan was amended to cease benefit accruals as of ratio of current_liability to the actuarial value of assets is the this waiver has been granted subject_to the following conditions which the company has agreed to the company will timely satisfy the minimum_funding_standard for the plan for the plan years beginning the amortization payments for the conditional waiver granted by this etter by the period described in sec_412 of the code and - including any taxes owed for the plan under sec_4971 of the code for the plan will years beginning be paid_by the company by days from the date of this letter and if the company fails to meet the above conditions this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to its profit sharing plan to increase the liabilities of that plan or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning letter should be entered on schedule b actuarial information we have sent a copy of this letter to the manager ep classification ' the date of this if you have any questions concerning this letter please contact in any correspondence relating to this letter please refer to se t ep ra t a2 as ‘well sincerely cc manager ep classification donna m prestia acting manager employee_plans actuarial group
